                            Case 3:19-cv-00075-BEN-RBB Document 1-1 Filed 01/10/19 PageID.9 Page 1 of 2
                                                        Exhibit A to the Complaint
Location: San Diego, CA                                                                               IP Address: 75.80.114.186
Total Works Infringed: 25                                                                             ISP: Spectrum
 Work        Hash                                        Site                UTC          Published         CRO App. File    CRO Number
                                                                                                            Date
 1           FBB1E3387B5D032B30B9137E05F516E696DC5CC5    Vixen               11/16/2018   11/10/2018        11/25/2018       PA0002136725
                                                                             09:17:03
 2           1BA06FF511877DFA75B32024B4506A7C9BEB8D9C    Tushy               01/23/2018   01/21/2018        02/20/2018       PA0002104191
                                                                             09:26:19
 3           1D40D2F4C8ABDEDAE37F420DB83EA3292C19945F    Tushy               03/18/2018   03/17/2018        04/17/2018       PA0002116750
                                                                             08:47:11
 4           295A05A664DE1E858CF8837D08EE731BA0BFEF92    Tushy               07/01/2018   06/30/2018        07/26/2018       PA0002112157
                                                                             09:25:38
 5           31D75A286A3A6B30B5554209AAFF9B1AA5C936F1    Vixen               08/22/2018   08/17/2018        09/01/2018       PA0002119582
                                                                             05:50:16
 6           38C7E5746A3FDD697968C49275B81836A9454790    Vixen               10/08/2018   10/06/2018        11/01/2018       PA0002141493
                                                                             08:46:54
 7           42D25EA4B1A9033D15803A9F27699FE5ACBE02AD    Vixen               08/03/2018   08/02/2018        09/01/2018       PA0002119574
                                                                             08:54:55
 8           5602E15C76A2CB2369322872F6C53500FB225372    Blacked Raw         03/25/2018   03/23/2018        04/17/2018       PA0002116746
                                                                             09:16:06
 9           564D1E16A10D2D387F28AE28844602EA977A34FF    Vixen               01/30/2018   12/15/2017        01/24/2018       PA0002101764
                                                                             10:11:44
 10          63DFE31973E8D9C33E4F6DC4A565B760E78B2463    Vixen               12/12/2017   12/10/2017        01/04/2018       PA0002097451
                                                                             10:38:33
 11          6EF8D880A4BA06481EE79D4E1CE6851A1F6DA3FB    Tushy               11/08/2018   11/07/2018        11/25/2018       PA0002136607
                                                                             08:24:07
 12          771BFBA9DA574E9C91CE9B46506ED89362ED6DB7    Vixen               06/19/2018   06/18/2018        07/14/2018       PA0002128072
                                                                             08:42:14
 13          7A1551B9C87003EB6002EC500FBE59AAF1A921E3    Vixen               04/25/2018   04/24/2018        06/19/2018       PA0002126671
                                                                             10:46:01
 14          8FEB7B713AAC2A4F8565238C5357FCE88E9CE896    Vixen               10/23/2018   10/21/2018        11/25/2018       PA0002136633
                                                                             15:21:54
 15          A1DCE8522CD19C6338A6B7B7634672CADE4A1E61    Vixen               08/09/2018   08/07/2018        09/05/2018       PA0002135684
                                                                             19:07:37
 16          A342244F2E0287F7EB6E897441849848F8A7D7A5    Vixen               02/22/2018   06/18/2017        07/07/2017       PA0002070833
                                                                             10:50:50
                 Case 3:19-cv-00075-BEN-RBB Document 1-1 Filed 01/10/19 PageID.10 Page 2 of 2
Work   Hash                                       Site       UTC          Published    CRO App. File   CRO Number
                                                                                       Date
17     B3DEFD5D9E8F8B3502CA29CFC04F8BA5ED6C6811   Vixen      05/25/2018   05/24/2018   07/14/2018      PA0002128388
                                                             07:16:58
18     B7F9B4455C8C085B75BD0E4E23AA26317B2DE1FB   Vixen      01/25/2018   01/24/2018   03/02/2018      PA0002104759
                                                             07:45:40
19     B80966EB25CE62DA272DA719ED0EFEF0C671D237   Vixen      10/17/2018   09/06/2018   11/01/2018      PA0002143433
                                                             15:40:37
20     CE6E3AE355BE0831A6BC74277D06A3BB60A09F5A   Blacked    11/07/2018   11/06/2018   11/25/2018      PA0002136603
                                                             09:07:05
21     DE00285CDC5F2F3A2D02D98133147476F144C14D   Vixen      07/09/2018   07/08/2018   07/26/2018      PA0002112152
                                                             03:05:20
22     EFDB886D8D69B8D7CC31153066C52424FA716283   Vixen      06/24/2018   06/23/2018   07/26/2018      PA0002112155
                                                             07:43:47
23     F6CE08796E7200EA0845FF9313369CF337C207BF   Vixen      07/30/2018   07/28/2018   09/01/2018      PA0002119572
                                                             10:47:39
24     F9FF1383FC310DBEF9E0621A1E61DDFBC3B0E418   Tushy      07/26/2018   07/25/2018   09/05/2018      PA0002134601
                                                             07:29:47
25     FDD81CFF1817BC22D3A21ED514ED0E622B2D7456   Vixen      11/06/2018   11/05/2018   11/25/2018      PA0002136632
                                                             16:04:28
